Browne, J.
The only error assigned is that the court erred in denying the motion for a new trial, the grounds of which are that the verdict was contrary to the evidence, and not supported by the evidence.
This motion and the order denying it appear in the record proper, but not in the bill of exceptions.
The rule is well settled in this jurisdiction, that a motion for a new' trial is not a part of the record proper, but must be embodied in the bill of exceptions, together with the ruling thereon and the exception to such ruling, in order to present to the appellate court for consideration an assignment of error based upon the denial of such motion. Revell v. State, 85 Fla. 402, 96 South. Rep. 156; Palmore v. State, 65 Fla. 539, 62 South. Rep. 181; Johnson v. State, 53 Fla. 42, 43 South. Rep. 430; Cooper v. State, 47 Fla. 21, 36 South. Rep. 53; McDonald v. State, 46 Fla. 149, 35 South. Rep. 72.
Even if the matter had been presented to this court in 1 proper manner for review, we are not prepared to say that the evidence did not support the verdict, or that the verdict was contrary to the evidence.
There being nothing here for this court to review, the judgment is affirmed.
Taylor, C. J., ana Ru«, J., concur.
. Whitfield, P. J., and West and Terrell, J. J., concur in the opinion.